Title: James Madison to Edward Everett, 31 August 1830
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                  31st. August 1830.
                            
                        
                        
                        In the letter inclosed by the last mail, I omitted to insert in the margin, the
                            extract from the "Federalist" referred to in the text. Be so good as to supply the omission by subjoining in the margin
                            the following transcribed passages from No. 39.*
                        *No. 39. "It is true, that in controversies relating to the boundary between the two jurisdictions, the tribunal which is
                            ultimately to decide, is to be established under the general government. But this does not change the principle of the
                            case. The decision is to be impartially made, according to the rules of the Constitution; and all the usual and most
                            effectual precautions are taken to secure this impartiality. Some such tribunal is clearly essential to prevent an appeal
                            to the sword, and a dissolution of the compact; and that it ought to be established under the general, rather than under
                            the local governments; or, to speak more properly, that it could be safely established under the first alone, is a
                            position not likely to be combated."
                        Perhaps it may be not amiss, also to erase from the date of the letter, the day of
                            the month, making the entire month the date. With cordial esteem
                        
                        
                            
                                James Madison
                            
                        
                    